It is a great pleasure for me to 
address the General Assembly at its sixty-second 
session. 
 Let me begin by extending warm greetings from 
the Kingdom of Swaziland to the entire United Nations 
family.  
 It befits this moment that I extend our 
congratulations to the Secretary-General, Mr. Ban 
Ki-moon, upon his appointment. We trust that he will 
continue in the footsteps of his predecessors in 
carrying out the important mission of the United 
Nations. The Kingdom of Swaziland pledges its 
support to him as he continues to promote and protect 
the noble goals of multilateralism. 
 The role of the United Nations is to promote 
peace and security, sustainable development, human 
rights and fundamental freedoms. The United Nations 
should continue to shape situations for the betterment 
of the lives of all the peoples of the world. If it is to 
succeed, there is a need for the United Nations to 
reform its main bodies. We have met regionally as 
countries; consensus decisions have been reached and 
recommendations made, and we look forward to their 
implementation. As the United Nations achieves 
reform, it is likely to undertake meaningful action so 
that when decisions are taken, the Organization will be 
respected by all. 
 Many of our countries the world over are facing 
countless challenges, and we look to this Organization 
to come up with lasting solutions. My country, 
Swaziland, is still undertaking development 
programmes to implement the Millennium 
Development Goals that were set by the United 
Nations for individual countries to achieve. We have 
programmes for building a very sound economy so that 
our people will have good jobs that will make their 
living standards better. 
 As part of our human capital development and 
capacity-building programme, we are educating and 
training our people in every aspect to acquire more 
knowledge and information, and we look to the well-
developed countries to share their experiences and 
ideas. 
 One area of great concern is that, as we continue 
to implement our development programmes, we are 
faced with the challenges of globalization that will 
affect our preferential markets. That will be 
detrimental to us, the developing countries, since 
companies have big loans to repay that were taken out 
on the basis of better markets. We hope that, as the 
World Trade Organization (WTO) rules come into 
force, there shall be considerations to ensure that all 
developing countries meet WTO standards. In that way, 
we shall be able to implement the rules equitably and 
effectively. 
 HIV/AIDS and other health problems remain 
some of the major challenges that we face as 
developing nations. We have programmes in place that 
we are trying to follow in dealing with the situation, 
but we are unable to meet our targets because of our 
limited resources. We have heard of many foundations 
that have been announced worldwide and we hope to 
be able to access them. We look forward to those 
responsible for such foundations sharing the 
information on how to reach the funds, as well as 
technical support. 
 We acknowledge the contribution made by the 
Global Fund in the fight against the scourge. My 
country is one of the beneficiaries of such funding, and 
we have been able to offer a lot of comfort to many of 
our people. We encourage the United Nations to 
continue to appeal on our behalf for continued support 
in eradicating the problem of HIV/AIDS, malaria and 
tuberculosis, to name just a few. 
 We also recognize the role of various United 
Nations agencies working with our communities in the 
provision of shelter, nutritional support and education 
to mitigate the effects of the pandemic. I am pleased to 
state that our fight is showing some signs of success, as 
recent statistics have shown a decline in the prevalence 
rate. 
 We are faced with persistent droughts that have 
set us back as we continue to develop our country, and 
that has been worsened by the wildfires that have 
recently occurred, destroying properties, crops, 
livestock and our forest industry. My country is doing 
everything it can to help those that have been affected 
by this unfortunate situation. We would like to thank 
the countries and organizations that have come forward 
to help us during this period of hardship and we do 
make an appeal to others for support; which is still 
needed. 
 Some of the problems I have mentioned that are 
affecting my country are the result of climate changes. 
That is why we believe that the summit we had is very 
important, and we would like to commend the 
Secretary-General for convening the high-level summit 
on climate change held earlier this week. A political 
momentum has been generated, and it is our hope that 
the necessary negotiations on the matter will 
commence in Bali later this year during the meeting of 
the parties to the United Nations Framework 
Convention on Climate Change. 
 The Kingdom of Swaziland has developed some 
sector policies that are climate-change friendly, such as 
our pro-green energy policy and water resources 
policy, to mention a couple. However, there is a need to 
enhance education, training and public awareness with 
regard to the adaptation and promotion of individual 
and institutional capacity-building in order to manage 
appropriate technology development and transfer. 
 We note that there is a general need for 
favourable access to and transfer of environmentally 
sound technologies, in particular from developed 
countries to developing countries, through supportive 
measures that promote technology cooperation. This 
will enable the necessary technological know-how to 
be transferred and economic, technical and managerial 
capabilities to be built for the efficient use and further 
development of transferred skills. 
 We would like to encourage the private sector, 
and in particular the multinational corporations, to be 
responsible enough to practise the same environmental 
and waste management principles in the developing 
world. We would also like to discourage the 
irresponsible dumping of harmful waste materials in 
developing countries. 
 The Kingdom of Swaziland is deeply committed 
to the United Nations Charter. Moreover, recent events 
in the world have been living proof that the United 
Nations is needed now more than ever before. Sadly, 
the realities of wars and violence still continue in 
different parts of the world. Conflicts, tensions and 
terrorism continue to destroy the social and economic 
fabric of the era that we are living in. 
 We welcome the report of the Secretary-General 
on the relationship between disarmament and 
development (A/62/112), in particular its recognition 
that armed violence and conflict impede the realization 
of the Millennium Development Goals. 
In this regard we applaud the United Nations 
Development Programme for its efforts to prevent 
armed violence through its contribution to the 
disarmament and development agenda by promoting 
and participating in a number of policy-oriented 
initiatives. 
 We further commend the efforts of the United 
Nations Regional Centre for Peace and Disarmament in 
Africa both for its continuation of the operation of the 
small arms and light weapons register for Africa for 
participating States, with a view to promoting 
transparency in the flows of small arms and light 
weapons, and for its programme entitled “African 
Security Sector Reform Programme”, which carries the 
objective of transforming governance within the 
African security sector. 
 However, we are concerned about the situation in 
Somalia and Darfur and its far-reaching consequences 
for regional security. The continued human suffering in 
this region is unacceptable, and we hope that current 
efforts aimed at improving the situation will not be 
deprived of the opportunity to succeed. On a more 
positive note, we welcome the Security Council 
decision to deploy the joint African Union-United 
Nations hybrid peacekeeping force. 
 The Middle East continues to face challenges and 
the accumulation of crises and tensions in the region. It 
is therefore imperative that all parties concerned make 
an effort to achieve comprehensive, fair, just and 
durable settlements. 
 I would like to take this time to applaud the 
United Nations for its role in promoting its Charter, 
especially the principle of universality. There is one 
country, however, that is not benefiting from this 
principle, as it has been excluded from the family of 
nations. 
 I am talking about Taiwan: the Kingdom of 
Swaziland wishes to reiterate its appeal to the United 
Nations with respect to the question of Taiwan. We 
note that Taiwan exercised a well-founded right in 
international law to apply for membership in the 
United Nations. Regrettably, the application was 
rejected without due process. 
 The Government and people of Taiwan have 
shown their willingness and capacity to contribute 
actively to global development and peace, through 
disaster relief and health and development support to 
many regions. We continue to support the cause of the 
over 23 million people of Taiwan who are not 
represented in the one organization that should be truly 
global. I would like to challenge all nations to take my 
appeal seriously. 
 While our world experiences ever-accelerating 
political, economic and social changes, it is vital that 
we cooperate with each other in order to tackle and 
manage these issues. Cordial, balanced and respectful 
relations between nations based on the principles of the 
United Nations Charter will enable us all to meet and 
overcome future challenges of our time, and make this 
world a safer place for future generations.  
